                                          Case 4:18-cv-07553-PJH Document 250 Filed 02/05/21 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      HERMAN OVERPECK, et al.,
                                                                                        Case No. 18-cv-07553-PJH
                                  8                    Plaintiffs,

                                  9              v.                                     ORDER GRANTING MOTION TO
                                                                                        DISMISS FOR MISJOINDER
                                  10     FEDEX CORPORATION, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendant Bondz, Inc.’s (“Bondz”) motion for judgment on the

                                  15   pleadings and dismissal for misjoinder. The matter is fully briefed and suitable for

                                  16   decision without oral argument. Having read the parties’ papers and carefully considered

                                  17   their arguments and the relevant legal authority, and good cause appearing, the court

                                  18   rules as follows.

                                  19          This is a putative class action brought by current or former long-haul and local

                                  20   delivery drivers who provided transportation and delivery services in California for

                                  21   defendants FedEx Ground Package System, Inc. (“FedEx Ground”) and FedEx

                                  22   Corporation (“FedEx Corp.”) (collectively, “the FedEx defendants” or “FedEx”). Dkt. 119,

                                  23   ¶ 40. Plaintiffs allege that FedEx’s labor force was previously made up of individual

                                  24   drivers that FedEx Ground hired directly and labeled as independent contractors. Id.,

                                  25   ¶ 7. Following litigation challenging the “independent contractor” classification, plaintiffs

                                  26   allege that FedEx pivoted to an “independent service provider” (“ISP”) model. Id.

                                  27   Plaintiffs allege that the ISPs are “little more than job placement outfits,” and that the ISP

                                  28   model is “just a continuation of FedEx’s continuing practice of misrepresenting and
                                          Case 4:18-cv-07553-PJH Document 250 Filed 02/05/21 Page 2 of 3




                                  1    obscuring the true relationship between FedEx and its drivers: that of employer-

                                  2    employee.” Id.

                                  3           Plaintiffs initially filed suit against only the FedEx defendants, asserting claims for

                                  4    failure to pay for all hours worked, failure to provide meal and rest periods, failure to pay

                                  5    overtime, and failure to provide accurate wage statements, among other claims. See

                                  6    Dkt. 85. On February 14, 2020, FedEx Ground filed a motion to join the ISPs as

                                  7    necessary parties under Federal Rule of Civil Procedure 19. See Dkt. 87. The motion

                                  8    was opposed by plaintiffs. See Dkt. 94. On April 1, 2020, having considered the

                                  9    arguments by FedEx and by plaintiffs, the court granted FedEx’s motion and joined the

                                  10   ISPs as necessary parties under Rule 19(a)(1)(A). See Dkt. 105. On May 26, 2020,

                                  11   plaintiffs filed an amended complaint alleging the same causes of action and adding the

                                  12   ISPs as defendants. Dkt. 119.
Northern District of California
 United States District Court




                                  13          The present motion was filed by Bondz, one of the ISPs added to the operative

                                  14   complaint. Bondz seeks dismissal on two independent grounds. First, Bondz argues that

                                  15   it is entitled to judgment on the pleadings under Rule 12(c). Second, Bondz argues that it

                                  16   was misjoined to this case, as it is not a necessary party.

                                  17          Federal Rule of Civil Procedure 21 states that, “[o]n motion or on its own, the court

                                  18   may at any time, on just terms, add or drop a party.” Rule 21 also permits the court to

                                  19   “sever any claim against a party.”

                                  20          At the time of FedEx’s original motion for joinder, the ISPs were not yet in the

                                  21   case. As a result, during consideration of FedEx’s Rule 19 motion, the court did not have

                                  22   the benefit of the ISPs’ arguments for or against joinder. Bondz’s present motion is the

                                  23   first time that the court has been presented with the ISPs’ own arguments regarding

                                  24   joinder.

                                  25          Having now considered the ISPs’ arguments, the court finds that the ISPs were

                                  26   misjoined. Plaintiffs seek no relief from the ISPs in this action. Nor does FedEx seek any

                                  27   relief from the ISPs in this action. Accordingly, the court concludes that it can “accord

                                  28   complete relief among existing parties” even in the absence of the ISPs. See Fed. R.
                                                                                      2
                                          Case 4:18-cv-07553-PJH Document 250 Filed 02/05/21 Page 3 of 3




                                  1    Civ. P. 19(a)(1)(A).

                                  2           In the court’s previous order, it did not address the issue of joinder under Rule

                                  3    19(a)(1)(B). For Rule 19(a)(1)(B) to apply, the joined party must “claim[] an interest

                                  4    relating to the subject matter of the action.” See also United States v. Bowen, 172 F.3d

                                  5    682, 689 (9th Cir. 1999) (“Joinder is contingent . . . upon an initial requirement that the

                                  6    absent party claim a legally protected interest relating to the subject matter of the

                                  7    action.”) (internal citation omitted) (emphasis in original). Through its motion, Bondz has

                                  8    disclaimed any interest in this action. Thus, there being no basis for joinder of Bondz

                                  9    under either Rule 19(a)(1)(A) or Rule 19(a)(1)(B), Bondz’s motion to dismiss for

                                  10   misjoinder is hereby GRANTED and Bondz is DISMISSED from this action. The court

                                  11   need not reach Bondz’s alternate basis for relief under Rule 12(c).

                                  12          As to the other ISPs named as defendants, the court gives them fourteen (14)
Northern District of California
 United States District Court




                                  13   days from the date of this order to file a declaration claiming or disclaiming an interest

                                  14   relating to the subject matter of this action, and advising whether dismissal would impede

                                  15   their ability to protect their interest.

                                  16          The court also notes that another ISP, Dane Logistics (“Dane”), has filed a motion

                                  17   to dismiss for lack of jurisdiction. Dkt. 227. Dane’s motion would be mooted if Dane is

                                  18   ultimately dismissed for misjoinder under Rule 21. Accordingly, the court will defer ruling

                                  19   on Dane’s motion until after Dane has filed a declaration responsive to this order.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 5, 2021

                                  22                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  23                                                United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     3
